Name: Council Regulation (EU) 2016/363 of 14 March 2016 amending Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety;  international trade;  Asia and Oceania
 Date Published: nan

 15.3.2016 EN Official Journal of the European Union L 68/1 COUNCIL REGULATION (EU) 2016/363 of 14 March 2016 amending Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/368 of 14 March 2016 amending Common Position 2002/402/CFSP concerning restrictive measures against members of the Al-Qaida organisation and other individuals, groups, undertakings and entities associated with them (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 881/2002 (2) gives effect to the measures provided for in Common Position 2002/402/CFSP (3). (2) On 17 December 2015, the United Nations Security Council adopted Resolution (UNSCR) 2253 (2015) recalling that the Islamic State in Iraq and the Levant (ISIL, also known as Da'esh) is a splinter group of Al-Qaida and that any individual, group, undertaking or entity supporting ISIL (Da'esh) or Al-Qaida is eligible for listing by the United Nations. (3) On 14 March 2016, the Council adopted Decision (CSFP) 2016/368 amending Common Position 2002/402/CFSP and extending the scope of application of restrictive measures to certain persons, groups, undertakings and entities associated with ISIL (Da'esh). (4) Those measures fall within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (5) In addition, it is appropriate to amend Regulation (EC) No 881/2002 so as to take into account legislative changes which have occurred since its adoption. (6) Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 881/2002 is amended as follows: (1) The title is replaced by the following: Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations. (2) Point (5) of Article 1 is replaced by the following: Sanctions Committee  means the Committee of the UN Security Council established pursuant to UN Security Council Resolution 1267 (1999) concerning ISIL (Da'esh) and Al-Qaida;. (3) In Article 1, the following point is added: 7. Competent authorities  means the authorities of the Member States, as listed in Annex II.. (4) Article 2(1) is replaced by the following: All funds and economic resources belonging to, owned, held or controlled, either directly or indirectly, by a natural or legal person, entity, body or group listed in Annex I and Annex Ia including by a third party acting on their behalf or at their direction, shall be frozen.. (5) In Article 2, the following paragraph is inserted: 2a. The prohibition in paragraph 2 includes, but is not limited to, funds and economic resources used for the provision of Internet hosting and related services used for the support of ISIL (Da'esh), Al-Qaida and the natural or legal persons, entities, bodies or groups listed in Annex I; the payment of ransoms to them, regardless of how or by whom the ransom is paid; funds and economic resources provided in connection with the travel of such natural persons, including costs incurred with respect to their transportation and lodging; and funds and economic resources related to the direct or indirect trade in oil and refined oil products, modular refineries and related material including chemicals and lubricants, as well as other natural resources.. (6) In Article 2(3), the words associated with the Al-Qaida network are replaced by the words associated with the ISIL (Da'esh) or Al-Qaida organisations. (7) In Article 2(4), the words these prohibitions are replaced by the words this prohibition. (8) In Article 2a(1)(a), the words ,as listed in Annex II, are deleted. (9) In Article 2a(1)(b)(iii) the words ,as listed in Annex II, are deleted. (10) In Article 2a(3), the word Community is replaced by the word Union. (11) In Article 5(1), the words Article 284 of the Treaty are replaced by the words Article 337 of the Treaty on the Functioning of the European Union. (12) Article 5(1)(a) is replaced by the following: (a) provide immediately any information which would facilitate compliance with this Regulation, such as information about funds and economic resources held or controlled while acting on behalf of, or at the direction of, any natural or legal person, entity, body or group listed in Annex I or Annex Ia, or about accounts and amounts frozen in accordance with Article 2, to the competent authorities of the Member States where they are resident or located, and, directly or through those competent authorities, to the Commission. In particular, available information in respect of funds or economic resources owned or controlled by persons designated by the United Nations Security Council or the Sanctions Committee and listed in Annex I during the period of six months before the entry into force of this Regulation shall be provided;. (13) In Article 5(1) (b) the words listed in Annex II are deleted. (14) Article 7b is replaced by the following: Article 7b 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5 and 11 of Regulation (EU) No 182/2011 (*) of the European Parliament and of the Council shall apply. (*) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).." (15) In Article 13, the word Communities is replaced by the word Union. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2016. For the Council The President F. MOGHERINI (1) See page 17 of this Official Journal. (2) Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (OJ L 139, 29.5.2002, p. 9). (3) Council Common Position 2002/402/CFSP of 27 May 2002 concerning restrictive measures against the members of the Al-Qaida organisation and other individuals, groups, undertakings and entities associated with them (OJ L 139, 29.5.2002, p. 4).